COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00182-CV


Crosstex North Texas Pipeline, L.P.        §    From the 431st District Court of

                                           §    Denton County (2008-40133-362)

v.                                         §    November 13, 2014

                                           §    Opinion by Justice McCoy

Andrew Gardiner and Shannon                §    Concurrence and Dissent By
Gardiner                                        Justice Walker

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for a new trial

and to allow the Gardiners to add the abnormal and out-of-place variation of their

nuisance claim.

      It is further ordered that appellees Andrew Gardiner and Shannon Gardiner

shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bob McCoy_________________
                                          Justice Bob McCoy